DETAILED ACTION
This communication is in response to application no. 16/660423 filed 22 October 2019.
Claims 1-20 are currently pending and have been examined.  
Claims 1-20 are rejected as shown in this detailed action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation "the terminal of the referral receiving vendor.”  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,489,794. Although the claims at issue are not identical, they are not patentably distinct from each other because the identified reference claim anticipates the claim under examination.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,489,794. Although the claims at issue are not identical, they are not patentably distinct from each other because the identified reference claim anticipates the claim under examination.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,489,794. Although the claims at issue are not identical, they are not patentably distinct from each other because the identified reference claim anticipates the claim under examination.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,489,794. Although the claims at issue are not identical, they are not patentably distinct from each other because the identified reference claim anticipates the claim under examination.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,489,794. Although the claims at issue are not identical, they are not patentably distinct from each other because the identified reference claim anticipates the claim under examination.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,489,794. Although the claims at issue are not identical, they are not patentably distinct from each other because the identified reference claim anticipates the claim under examination.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,489,794. Although the claims at issue are not identical, they are not patentably distinct from each other because the identified reference claim anticipates the claim under examination.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,489,794. Although the claims at issue are not identical, they are not patentably distinct from each other because the identified reference claim anticipates the claim under examination.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,489,794. Although the claims at issue are not identical, they are not patentably distinct from each other because the identified reference claim anticipates the claim under examination.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,489,794. Although the claims at issue are not identical, they are not patentably distinct from each other because the identified reference claim anticipates the claim under examination.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,489,794. Although the claims at issue are not identical, they are not patentably distinct from each other because the identified reference claim anticipates the claim under examination.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,489,794. Although the claims at issue are not identical, they are not patentably distinct from each other because the identified reference claim anticipates the claim under examination.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,489,794. Although the claims at issue are not identical, they are not patentably distinct from each other because the identified reference claim anticipates the claim under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
Claims 1-19 recite the concept of providing a customer with a discount based on a product they buy at a referring vendor and a product they buy at a referral receiving vendor, in accordance with a referral agreement. This concept includes commercial interactions including agreements and managing interactions between people. These concepts fall into the certain methods of organizing human activity grouping.
Claim 20 recites the concept included in claims 1-19 shown above as well as the concept of filtering information so that only information permitted by a customer is transmitted. This concept includes commercial interactions including agreements (e.g., the customer agrees to allow information to be transmitted in exchange for promotional material) which is also included with the certain methods of organizing human activity.
The mere nominal recitation of a generic computer components does not take the claim limitations out of the certain methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional elements of one or more processors, a computer of a referring vendor, and a computer of a referral receiving vendor (claims 1-20), a gateway system (claims 4-6, 14-16, and 20), and/or a database (claims 9-12 and 18-20) and includes no more than mere instructions to apply the exception using a generic computer component. The computer components do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional elements in the claims amounts to no more than mere instructions to apply the exception using the generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 8, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2002/0107730 (“Bernstein”) in view of U.S. 2006/0282310 (“Burch”).

Regarding Claims 1 and 13, Bernstein teaches a method and system comprising:
one or more processors configured to receive a unique customer identifier that is generated by a computer of a referring vendor, wherein the unique customer identifier associates a customer with a product purchased by the customer from the referring vendor, the one or more processors configured to distribute promotional material of the referral receiving vendor to the customer that is associated with the unique customer identifier, wherein the promotional material of the referral receiving vendor incorporates the unique customer identifier generated by the computer of the referring vendor (See referring vendor], a summary of the purchase may be sent to the database 28. The database 28 may compare a customer identifier from the summary of the purchase with the customer list 21. If a match is found, the database 28 may download the promotional materials 22 to the printer 18 of the vendor 14” in ¶ 0025.); and 
a computer of the referral receiving vendor configured to receive one or both of the promotional material or the unique customer identifier from the customer at a point of sale while the customer purchases one or more items affiliated with the promotional material from the referral receiving vendor, and, upon validating the unique customer identifier, the computer of the referral receiving vendor is configured to discount a purchase price of the one or more items affiliated with the promotional material at the point of sale according to a predetermined discount rate in the promotional material (See “Where the promotional materials 22 were directly distributed to customers 32, 34 by the vendor 12 and then presented for redemption to the vendor 12, the vendor 12 may compare the indicia 24 with its own internal distribution list to determine authenticity” in ¶ 0022, and “From time to time, a vendor 12, 14 (e.g., 12) may desire to expand its customer base by distributing promotional materials (e.g., coupons, special price lists, catalogs, etc.) to potential customers 32, 34” in ¶ 0015, and “Consider a customer of the TV vendor, who is 
Bernstein does not expressly teach a product covered by a referral agreement between the referring vendor and a referral receiving vendor.
However, Burch teaches a product covered by a referral agreement between the referring vendor and a referral receiving vendor (See “A sponsor, such as a credit union, enters into arrangements with merchants to offer a discount program to members. The member receives an instant discount off the purchase at a participating merchant. The sponsor receives a referral fee from the merchant” in the abstract wherein a member of a credit unit has purchased their services and thus is eligible to receive any available discounts.).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Bernstein and Burch to provide an express referral agreement. The motivation is to ensure both parties carry out their obligations. While Bernstein infers that some form of agreement is reached, Burch expressly indicates such an agreement.  
Regarding Claim 2, Bernstein further teaches the one or more processors are configured to distribute the promotional material of the referral receiving vendor to the customer by printing the promotional material on a sales receipt provided to the customer by the referring vendor at the point of sale while the customer purchases the product covered by the referral agreement from the referring vendor (See “The promotional materials 22, in fact, may be printed on the back of a sales receipt provided by the vendor 14 [referring vendor] at the point of sale” in ¶ 0025.).
Regarding Claim 3, Bernstein further teaches the one or more processors receive both the unique customer identifier and customer contact information of the customer from the computer of the referring vendor, and the one or more processors are configured to distribute the promotional material of the referral receiving vendor to the customer by sending the promotional material to the customer according to the customer contact information (See “In either case, a communication processor 31 within the database 28 or vendor 12 may distribute the promotional materials 22 under any of a number of different formats. For example, where the contact information provides an e-mail address of the customers 32, 34 on the contact list 21, the database 28 or vendor 12 may send an e-mail to the customers 32, 34 on the customer list 21 containing the promotional materials 22” in ¶ 0021 and “To prevent fraud, the promotional materials may be customized for each customer on the customer list 21 by the addition of indicia of authenticity (e.g., a serial number) provided by the vendor 12” in ¶ 0022.).
Regarding Claim 8, Bernstein further teaches the one or more processors are configured to select the promotional material of the referral receiving vendor that is distributed to the customer based on a type of the product purchased by the customer from the referring vendor (See “The customer profile 20 may incorporate any of a number of limitations specific to the type of customer 32, 34. For example, if the vendor 12 markets locally, then the profile 20 may include a limitation that identified customers 32, 34 live in or have a history of purchasing in the locale where the vendor 12 sells. Further, the vendor 12 may include limitations that identified customers 32, 34 have previously purchased complementary products or services in the locale where the vendor 12 sells. For example, if a customer likes pizza, then a complementary product may be beer. Alternatively, if a customer 32, 34 purchases gas at a particular location, then complementary products may be convenience products offered through a convenience store in the area” in ¶ 0016.).
Regarding Claim 12, Bernstein further teaches the one or more processors are components of a third-party database that is located remote from both the computer of the referring vendor and the computer of the referral receiving vendor (See “FIG. 1 is a block diagram of a system 10, shown generally, which allows vendors 12, 14 to identify potential customers 32, 34. While FIG. 1 shows two 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/MEREDITH A LONG/Primary Examiner, Art Unit 3688